DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This action is in response to the Amendment filed on 05/17/2021.
Claims 1-3, 5-12, and 14 are pending and are under examination. 

Claim Objections
The claims in this application do not commence on a separate sheet or electronic page in accordance with 37 CFR 1.52(b)(3) and 1.75(h). Appropriate correction is required in response to this action.  The claims also must be the object of a sentence as described in MPEP 608.01(m).  Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see Pages 8-9, filed 05/17/2021, with respect to the objection of the drawings, specification, and claims 1, 4, 5, 8, 13, and 14 have been fully considered and are persuasive.  The objection of the drawings, specification, and claims 1, 4, 5, 8, 13, and 14 have been withdrawn. 
Applicant’s arguments, see Page 9, filed 05/17/2021, with respect to the rejection of claims 7 and 8 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The claim amendments have obviated the rejection.  The rejection of claims 7 and 8 under 35 U.S.C. 112(b) have been withdrawn. 
Applicant’s arguments, see Page 10, filed 05/17/2021, with respect to the rejection of claims 1-3, 6, and 10-12 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  The claim 
Applicant’s arguments, see Pages 10-11, filed 05/17/2021, with respect to the rejection of claims 7-9 under 35 U.S.C. 103 have been fully considered and are persuasive. The claim amendments have obviated the rejection.  The rejection of claims 7-9 under 35 U.S.C. 103 have been withdrawn. 
Applicant's arguments, see Pages 9-10, regarding the rejection of claims 1-3, 5-12, and 14 under 35 U.S.C. 101 filed 05/17/2021 have been fully considered but they are not persuasive. 
Rejection of claims 1-14 under 35 U.S.C. 101
Independent claims 1 and 11 have been amended to include the elements of claims 4 and 13, respectively. Applicant argues that the addition of these elements add significantly more and therefore overcome the rejection under 35 U.S.C. 101. Examiner respectfully disagrees. Independent claims 1 and 11 are directed towards a method and apparatus for classifying types of heartbeats by obtaining a dataset, generating input data, generating a learning model, training the learning model through a loss weight equation, and testing the learning model. The addition of the loss weight equation to the independent claims does not add significantly more, as the claims now fall under the mathematical concepts grouping of abstract ideas. See MPEP 2106.04(a)(2)(I)(B). The claims as recited provide no practical application of the abstract idea. Due to the reasons discussed above, the rejection of claims 1-14 under 35 U.S.C. 101 is maintained. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-12, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1 and 11 recite a method and apparatus for classifying types of heartbeats by obtaining a dataset, generating input data, generating a learning model, training the learning model through a loss weight equation, and testing the learning model. 
Step 1:
Claim 1 is directed towards a method, and claim 11 is directed towards an apparatus, and thus meet the requirements for step 1. 
Step 2A (Prong 1):
Claims 1 and 11 recite a method and apparatus for classifying types of heartbeats by obtaining a dataset, generating input data, generating a learning model, training the learning model through a specific loss weight equation, and testing the learning model. 
Therefore, claims 1 and 11 are an abstract idea of mathematical formulas or equations. See MPEP 2106.04(a)(2).
Step 2A (Prong 2):
	Claim 1 as recited does not recite any additional elements that integrate the abstract idea into a practical exception. The Examiner would like to point out that the claim does not recite any improvement or means for integrating the abstract idea into a practical application. For example, there is no change in diagnosis or stimulation or treatment resulting from the classification of heartbeat types. 
	Claim 11 recites the additional elements of “a storage unit”, “a learning model generation unit”, “a training unit”, and “a classification unit”, which are being interpreted as generic processors. However, these elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of obtaining data, generating input data, generating a learning model, training the learning model using an equation, and testing the learning model) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Furthermore, the apparatus provides no means for providing data or results to a user or to improve diagnosis or change any stimulation therapy parameters. See MPEP 2106.05(b) and (f).
	Accordingly, the additional elements do not integrate the abstract idea into a practical application. 
Step 2B:
The additional elements when considered individually and in combination are not enough to qualify as significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using processors to perform the steps of classifying types of heartbeats amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the dependent claims are directed towards the type of input data and details of the learning model, which do not provide significantly more to the abstract idea. Therefore, the claims are not patent eligible.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083.  The examiner can normally be reached on M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792